Citation Nr: 1142251	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-02 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from June 1968 to June 1970, including a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling, and entitlement to service connection for a cardiac disorder, to include hypertension, coronary artery disease, the residuals of myocardial infarctions, to include as being due to the appellant's exposure to chemical dioxins ("Agent Orange"), have been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the appellant as submitted claim for the issues of entitlement to an increased evaluation for PTSD, currently rated as 50 percent disabling, and entitlement to service connection for a cardiac disorder, to include hypertension, coronary artery disease, the residuals of myocardial infarctions, to include as being due to the appellant's exposure to chemical dioxins ("Agent Orange").  He has perfected an appeal with respect to the issue of entitlement to a TDIU.  These three issues are inextricably intertwined with one other.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the issue of entitlement to a TDIU is deferred pending the adjudication of the appellant's service connection and increased rating claims.  

Additionally, it appears that there may be relevant records of VA and private treatment that have not been obtained and associated with the claims file which may be relevant to the appellant's claim.  That is, the record indicates that the appellant has obtained treatment from the Johnson City Medical Center (Hospital).  Also, a review of the claims folder shows that the last VA medical treatment record was accomplished in November 2007.  As reported, the Johnson City Medical Center and the post November 2007 VA medical treatment records are not of record and they may have an impact on the appellant's claim.  Since VA has a duty to assist the appellant in the development of his claim, the Board believes that the claim should be remanded so that these records may be identified, obtained, and included in the claims file for review. 

VA's duty to assist the appellant in the development of his claim includes making reasonable efforts to obtain relevant records that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010).  In accordance with these provisions, the Board finds that a remand of this case is warranted, so the RO/AMC can ensure that all available VA and non-VA treatment records are obtained.  See 38 C.F.R. § 3.159(c) (2011); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

With respect to whether the appellant's various service-connected disabilities prevent him from obtaining and maintaining gainful employment, the Board notes that a general medical examination has not been accomplished that would assess the impact of the disabilities on his ability to work.  The Board believes that the TDIU issue should be returned to the RO/AMC so that a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment may be accomplished so that the disability evaluation will be a fully informed one in regards to the appellant's claim.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board further believes that such information will assist the Board in making a determination as to whether the appellant's disabilities entitled him to a total disability rating. 

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

1.  The RO/AMC shall review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  Copies of any correspondence forwarded to the appellant must be included in the claims file for review.  The appellant shall be specifically asked to provide any information he may have with respect to any employment positions he has attempted to obtain but has been denied because of his physical disabilities. 

2.  The RO/AMC shall contact the appellant and ask that he identify all sources of medical treatment received since October 2005 for his service-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  The RO/AMC shall specifically ask for the names and locations of all of the appellant's private care providers.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) must then be requested.  All records obtained shall be added to the claims file.  If requests for any private treatment records are not successful, the RO/AMC must inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2011).

3.  The RO/AMC shall request that a social and industrial survey be undertaken in order to elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, and social and industrial capacity.  The individual who conducts this survey should identify those activities that comprise the appellant's daily routine.  With regard to his employability, the appellant should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified. 

4.  After the appellant's medical records have been obtained and included in the claims file for review, the RO/AMC shall make arrangements with the appropriate VA medical facility for the appellant to be afforded the appropriate examination(s) to provide an assessment as to the effect of the service-connected disabilities on the appellant's ability to obtain and maintain employment.  All indicated tests or studies deemed necessary should be done.  The claims file and this REMAND must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner must specifically comment in the examination report that he or she has reviewed the complete claims file to include the enclosed Social Security Administration records and reports.  The examiner shall perform any tests or studies deemed necessary for an accurate assessment.  The examiner must give detailed clinical findings of all symptomatology found on examination. 

Additionally, the examiner is directed to render an opinion as to whether the appellant' service-connected disabilities prevent him from being gainfully employed, or whether a nonservice-connected disability (or disabilities) prevents him from being gainfully employed.  In doing so, the examiner should acknowledge the appellant's reports of symptomatology. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's service-connected disabilities inhibit his ability to obtain and maintain gainful employment, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The results proffered by the examiner must reference the complete claims file and any inconsistent past diagnoses given.  It is requested that the results of the examination be typed and included in the claims file for review. 

5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

6.  Prior to readjudicating the appellant's claim for entitlement to a total disability evaluation, the RO/AMC must adjudicate the issues of entitlement to an increased evaluation for PTSD, currently rated as 50 percent disabling, and entitlement to service connection for a cardiac disorder, to include hypertension, coronary artery disease, the residuals of myocardial infarctions, to include as being due to the appellant's exposure to chemical dioxins ("Agent Orange").  Only after this has been accomplished, then the RO/AMC shall readjudicate the TDIU claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a Supplemental Statement of the Case.  The RO/AMC is reminded that in making a determination with respect to extraschedular considerations, it must explain the reasons for referring or not referring the matter to the Director, VA Compensation and Pension. That discussion must be included in the Supplemental Statement of the Case reasons and bases.  The Supplemental Statement of the Case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue on appeal. 

An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence which may be dispositive of the appeal.  The appellant is placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


